DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. Applicant argues on page 10 of the Arguments/Remarks that Hudson (US 4,234,328) doesn’t disclose the limitation, “the oil trap portion is located in one of the upper passage and the lower passage that is arranged between the outlet and the connection passage in a flowing direction of the blow-by gas, the oil trap portion being configured to separate the oil from the blow-by gas and trap the oil.” Examiner respectfully disagrees. The elongated slot (66) shown in Figure 3 can be characterized as the connection passage between the upper and lower passages. Therefore the oil trap portion (60) exists between the outlet (32) within the lower portion (area below structure 52 before inlet 36). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 4,234,328) hereinafter Hudson, Hilpert et al. (US 2005/0188937 A1) hereinafter Hilpert, and Nakajima (IDS: JP2007309157 A) hereinafter Nakajima.
Claim 1:
Hudson discloses an oil mist separator (Fig. 3, Item 20), 
Hudson doesn’t explicitly disclose a case made of synthetic plastic and (structures are) welded to each other.
However, Hilpert does disclose a case made of synthetic plastic (Para. 0017) (structures are) welded to each other (Para. 0017).
Further, Nakajima discloses (connection passage is) at a portion in the case corresponding to an end of the case on one side. (Fig. 1, Item 3d)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the oil mist separator of Hudson with the case assembly of Hilpert to eliminate additional connecting parts and establishing a permanently tight and reliable connection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the oil mist separator of Hudson and Hilpert with the connection passage location of Nakajima to provide a known routing location for the blowby gas to reach the outlet while allowing the gas to impinge on a surface to separate the oil.
Claim 2:
Hudson, Hilpert, and Nakajima, as shown in the rejection above, disclose all the limitations of claim 1.
Hudson also discloses wherein the oil discharge portion includes: a first discharge part including a first discharge port out of which the oil separated in the case is discharged (Fig. 5, Item 64); and a second discharge part that externally covers the first discharge part and includes a second discharge port (bottom portion of member 24 including opening with drain 38), wherein the oil discharged from the first discharge port is temporarily stored in the second discharge port and then discharged out of the second discharge port (oil moves along bottom of the member 24 and is thus " temporarily stored").
Claim 3:
Hudson, Hilpert, and Nakajima, as shown in the rejection above, disclose all the limitations of claim 1.
Hudson also discloses wherein the oil discharge portion is located downstream of the oil trap portion in the gas passage (Fig. 5, Item 64).
Claim 4:
Hudson, Hilpert, and Nakajima, as shown in the rejection above, disclose all the limitations of claim 1.
Hudson also discloses wherein the first structure, the second structure, and the third structure are 
Hudson doesn’t explicitly disclose the members are welded to each other.
However, Hilpert does disclose the members are welded to each other. (Para. 0017)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747